Case: 20-11236     Document: 00516132403          Page: 1    Date Filed: 12/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 15, 2021
                                   No. 20-11236
                                                                        Lyle W. Cayce
                                                                             Clerk

   Walter Young,

                                                            Plaintiff—Appellant,

                                       versus

   Select Portfolio Servicing, Incorporated; U.S. Bank,
   N.A., as Trustee, on Behalf of the Holders of the
   J.P.Morgan Mortgage Acquisition Corp. 2005-WMC1
   Asset Backed Pass-Through Certificates Series 2005-
   WMC1; Trans Am SFE II, L.L.C.,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CV-717


   Before Stewart, Haynes, and Graves, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Walter Young fell behind on his mortgage
   payments to his mortgagee, Defendant-Appellee U.S. Bank. Young’s loan


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11236      Document: 00516132403          Page: 2   Date Filed: 12/15/2021




                                    No. 20-11236


   servicer, Defendant-Appellee Select Portfolio Servicing, Inc. (“SPS”),
   approved him for a trial loan modification that, if accepted, would require
   him to timely make reduced payments for three months. Young says he
   accepted the trial plan and complied with its terms, but U.S. Bank
   nonetheless foreclosed and sold his home to Defendant-Appellee Trans Am
   SFE II, LLC. Allegedly, Young did not learn of that sale until two months
   after it occurred—when Trans Am sought to evict him. Young sued U.S.
   Bank and SPS for breach of contract, to set aside the foreclosure sale, and for
   violations of the Real Estate Settlement Procedures Act of 1974 (“RESPA”)
   and the Texas Debt Collection Act (“TDCA”). He also sued Trans Am,
   asserting claims to quiet title and for trespass to try title. Defendants each
   moved for summary judgment, which the district court granted, consistent
   with the magistrate judge’s recommendation. Young appeals.
          For the reasons that follow, we AFFIRM.
                 I. Facts & Procedural Background
          In June 2005, Young executed two mortgages to purchase a home in
   Cedar Hill, Texas, where he still lives. Through a series of assignments, U.S.
   Bank became the noteholder for the first mortgage. Young paid off his second
   mortgage in 2014. But in November 2015, after falling behind on his first
   mortgage, Young applied to SPS for a loan modification. SPS approved
   Young for a “Trial Modification Plan.” The approval letter explained that
   Young had until December 1, 2015, to accept the offer. It further advised that
   the “plan will be considered accepted if you make the first payment due
   according to the attached payment schedule.” The payment schedule listed
   three payment dates—December 1, 2015; January 1, 2016; and February 1,
   2016—that, if met, would convert the Trial Modification Plan into a
   permanent modification to Young’s mortgage. The “Plan Acceptance”
   section of the letter provided that, “[t]o accept the Plan, you must make your




                                         2
Case: 20-11236     Document: 00516132403          Page: 3   Date Filed: 12/15/2021




                                   No. 20-11236


   First Payment by [December 1, 2015]. The Plan will become active only if
   SPS receives the First Payment by the scheduled date of your First Payment
   under the Plan.” The “Plan Payments” section of the letter warned Young
   that if he did not “make each of the [three] payments by or before the listed
   due dates,” SPS would cancel the plan.
          Young says he accepted SPS’s offer by mailing the first payment on
   November 27, 2015. Allegedly, Young also timely made the second and third
   payments. SPS’s loan records show, however, that SPS did not receive
   Young’s first payment by the deadline, December 1, 2015. The loan records
   also reflect that SPS notified Young on January 4, 2016, that “his assistance
   request was considered withdrawn due to his failure to” timely accept its
   offer. That notice also explained that Young had 30 days to appeal the
   decision. Two days later, SPS informed Young that he had defaulted on his
   mortgage and that he had one month to either cure or face acceleration.
   Young says he did not receive any of this correspondence.
          In August 2016, SPS informed Young that it had accelerated his loan
   and planned to auction his home at a foreclosure sale on October 4, 2016.
   That sale was purportedly postponed the day of, however, and SPS sent
   Young another acceleration notice on October 11, 2016, which rescheduled
   the foreclosure sale for November 1, 2016. On October 14, 2016, U.S. Bank,
   through its substitute trustee, executed a “Recission of Noticed Substitute
   Trustee’s Sale.” Despite the purported postponement of the October sale,
   the Recission Notice explained that the substitute trustee sold Young’s home
   on October 4, 2016. But because the substitute trustee’s deed could not be
   recorded, the sale was rescinded. Under the Recission Notice, U.S. Bank
   stipulated that (i) “all acts conducted with regard to the October 4, 2016
   Foreclosure Sale of the Property are hereby rescinded”; (ii) the purchaser,
   U.S. Bank, and Young are “returned to the status quo existing immediately
   prior to the foreclosure proceedings on October 4, 2016”; and (iii) “the Note



                                         3
Case: 20-11236     Document: 00516132403           Page: 4   Date Filed: 12/15/2021




                                    No. 20-11236


   and Deed of Trust are reinstated subject to the amount in arrears and total
   amount due, and are acknowledged as valid and enforceable in accordance
   with their original tenor and effect.” SPS sent Young a copy of the Recission
   Notice on October 17, 2016. The Recission Notice was recorded the next day.
          On November 1, 2016, consistent with the October 11 acceleration and
   foreclosure notice, the substitute trustee sold Young’s home to Trans Am.
   Trans Am moved to evict Young in January 2017. Young attests that he did
   not learn of the November foreclosure sale until he found Trans Am’s
   eviction notice attached to his door.
          Young sued Defendants in state court, asserting claims for breach of
   contract, to set aside the foreclosure sale, to quiet title, and for RESPA and
   TDCA violations. Defendants timely removed based on federal question
   jurisdiction. The district court referred the case to the magistrate judge for
   pretrial management. Defendants each moved for summary judgment. In
   considering the motions, the magistrate judge distilled Young’s claims into
   the following “three central allegations”:
          (1) that Plaintiff accepted the Trial Plan and timely made the
          three required monthly payments;
          (2) that Defendants abandoned acceleration of the loan
          payments by virtue of the Rescission Notice; and
          (3) that Plaintiff did not receive the required notices prior to
          the November Sale.
   Because record evidence refuted each allegation, the magistrate judge
   recommended granting summary judgment. Over objections, the district
   court accepted that recommendation and dismissed Young’s claims with
   prejudice. After the district court denied Young’s motion to reconsider,
   Young timely appealed.




                                           4
Case: 20-11236      Document: 00516132403          Page: 5   Date Filed: 12/15/2021




                                    No. 20-11236


                          II. Standard of Review
          This court reviews orders granting summary judgment de novo.
   Shepherd ex rel. Est. of Shepherd v. City of Shreveport, 920 F.3d 278, 282 (5th
   Cir. 2019) “Summary judgment is appropriate only when ‘the movant shows
   that there is no genuine dispute as to any material fact and the movant is
   entitled to judgment as a matter of law.’” Id. at 282–83 (quoting Fed. R. Civ.
   P. 56(a)). “A material fact is one that might affect the outcome of the suit
   under governing law, and a fact issue is genuine if the evidence is such that a
   reasonable jury could return a verdict for the non-moving party.” Renwick v.
   PNK Lake Charles, L.L.C., 901 F.3d 605, 611 (5th Cir. 2018) (citation and
   quotation omitted). “A party cannot defeat summary judgment with
   conclusory allegations, unsubstantiated assertions, or only a scintilla of
   evidence.” Lamb v. Ashford Place Apartments L.L.C., 914 F.3d 940, 946 (5th
   Cir. 2019) (quotation omitted). However, the court “must view the evidence
   in the light most favorable to the non-moving party, drawing ‘all justifiable
   inferences . . . in the non-movant’s favor.’” Renwick, 901 F.3d at 611 (quoting
   Env’t Conservation Org. v. City of Dallas, 529 F.3d 519, 524 (5th Cir. 2008)).
                               III. Discussion
          Young challenges the district court’s dismissal of his claims under
   federal and Texas law, alleging that he proffered enough evidence to
   overcome summary judgment and that the district court misapplied the law.
   We address his arguments below.
          (A) Young’s RESPA claim
          Young asserts a claim against SPS and U.S. Bank for violating RESPA,
   12 U.S.C. § 2601 et seq., which Congress enacted to “protect consumers
   from . . . abusive mortgage practices.” Moreno v. Summit Mortg. Corp., 364
   F.3d 574, 576 (5th Cir. 2004). Allegedly, SPS and U.S. Bank engaged in “dual
   tracking,” a practice that RESPA prohibits through its enforcing regulations.




                                          5
Case: 20-11236        Document: 00516132403              Page: 6       Date Filed: 12/15/2021




                                          No. 20-11236


   Dual tracking occurs when “the lender actively pursues foreclosure while
   simultaneously considering the borrower for loss mitigation options.”
   Gresham v. Wells Fargo Bank, N.A., 642 F. App’x 355, 359 (5th Cir. 2016).
   “Federal regulations restrict a mortgage servicer’s ability to engage in dual
   tracking.” Wentzell v. JPMorgan Chase Bank, Nat’l Ass’n, 627 F. App’x 314,
   319 n.4 (5th Cir. 2015) (citing 12 C.F.R. § 1024.41). Under § 1024.41(g),
   lenders cannot foreclose if the “borrower submits a complete loss mitigation
   application after a servicer has made the first [default] notice or filing . . . but
   more than 37 days before a foreclosure sale.” 1 12 C.F.R. § 1024.41(g).
   Section 1024.41(g) contains an exception, however, for instances where
   “[t]he borrower fails to perform under an agreement on a loss mitigation
   option.” Id. § 1024.41(g)(3). If a loan servicer denies a borrower for “any trial
   or permanent loan modification option,” it must notify the borrower in
   writing and provide specific reasons for the denial. Id. § 1024.41(d). The loan
   servicer must also provide the borrower with an opportunity to appeal. Id.
   § 1024.41(h)(1). Finally, § 1024.41(a) provides a private right of action for
   the borrower to sue in federal court when the lender engages in dual tracking.
   Gresham, 642 F. App’x at 359.
           Young alleges that after he purportedly accepted the Trial
   Modification Plan, SPS and U.S. Bank violated § 1024.41(d) by failing to give
   him written notice that they had denied him a permanent modification. He
   continues that SPS and U.S. Bank failed to give him an opportunity to appeal
   the denial, as § 1024.41(h) requires. Thus, when SPS and U.S. Bank initiated
   foreclosure proceedings while the Trial Modification Plan purportedly



           1
            “A complete loss mitigation application means an application in connection with
   which a servicer has received all the information that the servicer requires from a borrower
   in evaluating applications for the loss mitigation options available to the borrower.” 12
   C.F.R. § 1024.41(b)(1).




                                                6
Case: 20-11236        Document: 00516132403             Page: 7      Date Filed: 12/15/2021




                                         No. 20-11236


   remained active, they allegedly dual tracked Young’s loan in violation of
   § 1024.41(g).
           The district court granted summary judgment on this claim. Although
   the parties disputed whether Young accepted the Trial Modification Plan by
   timely making the December payment, the district court found that issue
   immaterial. 2 The district court instead focused on whether Young timely
   made the second payment, finding that he did not. That was because Young
   conceded that “he mailed the payment due by January 1, 2016 on December
   31, 2015, and SPS did not receive it until January 5.” Young thus violated the
   Trial Modification Plan by failing to timely make his second payment. For
   that reason, the district court concluded that SPS and U.S. Bank neither
   “denied” Young a loan modification or appeal, nor engaged in dual tracking
   in violation of RESPA.
           On appeal, Young argues that the district court erroneously concluded
   that the Trial Modification Plan required him to ensure that SPS received his
   January payment by the due date. Although Young concedes that the Trial
   Modification Plan made his acceptance contingent on SPS’s timely receipt
   of the December payment, he asserts that the agreement’s “plain language”
   required that he “make” (read: mail) his subsequent payments by the due
   date. Young says the contract was at least ambiguous as to when SPS needed
   to receive his subsequent payments, so the district court erroneously granted
   summary judgment. In response, SPS and U.S. Bank contend that Young’s
   interpretation of the Trial Modification Plan distorts the agreement and that,
   even accepting Young’s interpretation, this claim fails because Young did not



           2
               Because the district court accepted the findings, conclusions, and
   recommendations of the magistrate judge, we refer to the magistrate judge’s findings as if
   issued by the district court.




                                               7
Case: 20-11236       Document: 00516132403            Page: 8      Date Filed: 12/15/2021




                                       No. 20-11236


   timely make all of the requisite payments. 3 Trans Am adds that summary
   judgment was proper because SPS never received Young’s first payment by
   the due date. Young does not reply to any of these arguments.
          The district court correctly concluded that because SPS and U.S.
   Bank did not deny Young a loan modification or appeal, they did not
   unlawfully dual track his loan. To begin with, the Trial Modification Plan is
   not ambiguous regarding when Young’s payments were due. “A contract
   provision is ambiguous only where the terms are susceptible to differing
   reasonable interpretations.” Hughes Training Inc. v. Cook, 254 F.3d 588, 593
   (5th Cir. 2001) (citing Barnett v. Aetna Life Ins. Co., 723 S.W.2d 663, 665
   (Tex. 1987)). To be sure, the “Plan Acceptance” section of the Trial
   Modification Plan stated that the plan would activate “only if SPS receive[d]
   the First Payment by the scheduled date” whereas the “Plan Payments”
   section merely required Young to “make each of the below-listed payments
   by or before the listed due dates.” But the “below-listed payments”
   referenced in the Plan Payments section included the December payment
   that, if timely received, triggered acceptance. Young’s interpretation of the
   Trial Modification Plan would thus impose different payment procedures for
   the first and subsequent payments although the agreement lists them
   together and does not otherwise distinguish them. Because that
   interpretation is unreasonable, the Trial Modification Plan is not ambiguous.
          Language contained in the approval letter accompanying the Trial
   Modification Plan supports that conclusion. As Young acknowledges, the
   approval letter explained that the “plan will be considered accepted if you
   make the first payment due according to the attached payment schedule.”



          3
            Trans Am referentially incorporates SPS and U.S. Bank’s arguments on this and
   most other issues.




                                             8
Case: 20-11236     Document: 00516132403           Page: 9   Date Filed: 12/15/2021




                                    No. 20-11236


   Because the approval letter stated that Young had to timely “make” the
   December payment, which indisputably required SPS’s timely receipt of that
   payment, it is unreasonable to conclude that the Trial Modification Plan’s
   use of “make” means “send” or “mail,” as Young suggests. For this
   additional reason, we agree that the Trial Modification Plan was
   unambiguous, and the district court correctly considered whether SPS
   received Young’s second payment after the due date.
          But even if this part of the Trial Modification Plan were ambiguous,
   that would not warrant reversal because record evidence establishes that
   Young never accepted the Trial Modification Plan. Although the district
   court declined to consider whether Young accepted the Trial Modification
   Plan by timely making the December payment, this court “can affirm the
   district court’s grant of summary judgment on any ground supported by the
   record.” Smith v. Reg’l Transit Auth., 827 F.3d 412, 417 (5th Cir. 2016).
   Young attested that he sent his first payment, due on December 1, 2015, to
   SPS on November 27, 2015. He supported his statement with a copy of the
   money order receipt he obtained for the first payment. However, unrebutted
   evidence establishes that SPS did not receive Young’s first payment by the
   deadline. Accordingly, summary judgment was appropriate because Young
   did not timely accept the Trial Modification Plan.
          At bottom, SPS and U.S. Bank did not engage in dual tracking because
   SPS never denied Young a loan modification. Instead, SPS offered Young a
   Trial Modification Plan, which Young failed to accept or comply with. SPS
   thus had no obligation to notify Young of any denial. And to the extent it had
   such a duty, SPS notified Young that “his assistance request was considered
   withdrawn due to his failure to” timely accept its offer and advised Young
   that he had 30 days to appeal. We therefore agree with the district court’s
   grant of summary judgment on Young’s RESPA claim.




                                         9
Case: 20-11236        Document: 00516132403               Page: 10       Date Filed: 12/15/2021




                                           No. 20-11236


           (B) Young’s claims under Texas law
           Young also sued SPS and U.S. Bank under Texas law for breach of
   contract, to set aside the foreclosure sale, and for TDCA violations. He sued
   Trans Am to quiet title and for trespass to try title. The district court
   considered these claims together because they all concern Young’s
   “contentions that (1) the rescission of the October Sale ‘unequivocally
   abandoned the acceleration’ of the payments due and reinstated the terms of
   the loan anew; and (2) as a result, he was not given the required legal notices
   prior to the November Sale.” The district court found both assertions
   inconsistent with the record evidence and therefore granted summary
   judgment.
           As the district court observed, each of Young’s remaining claims
   assume that the Recission Notice abandoned the acceleration of his loan and
   U.S. Bank therefore unlawfully foreclosed. Young bases his breach of
   contract claim, for example, on alleged violations of the Deed of Trust. 4
   Allegedly, SPS and U.S. Bank “breached the Deed of Trust by failing to
   provide the required notices of default and intent to accelerate and
   opportunity to cure, notice of acceleration and right of reinstatement, and
   notice of trustee’s sale.” Young concedes that SPS and U.S. Bank timely
   notified him of (1) his default and risk of loan acceleration, (2) his ultimate
   loan acceleration, (3) the October foreclosure sale, and (4) the November
   foreclosure sale. Yet he maintains that those notices were invalid as to the
   November foreclosure sale because U.S. Bank allegedly abandoned its


           4
              The elements of a breach of contract claim under Texas law are “(1) the existence
   of a valid contract; (2) performance or tendered performance by the plaintiff; (3) breach of
   the contract by the defendant; and (4) damages to the plaintiff as a result of the defendant’s
   breach.” Williams v. Wells Fargo Bank, N.A., 884 F.3d 239, 244 (5th Cir. 2018) (quoting
   Caprock Inv. Corp. v. Montgomery, 321 S.W.3d 91, 99 (Tex. App.—Eastland 2010, pet.
   denied)).




                                                10
Case: 20-11236     Document: 00516132403            Page: 11   Date Filed: 12/15/2021




                                     No. 20-11236


   acceleration of his loan when it executed the Recission Notice. The upshot,
   Young contends, is that SPS and U.S. Bank should have provided him
   additional notice.
          Young has not raised a genuine issue of material fact as to whether, by
   executing the Recission Notice, SPS and U.S. Bank abandoned the
   acceleration of his loan. “The acceleration of a note can be abandoned ‘by
   agreement or other action of the parties.’” Boren v. U.S. Nat’l Bank Ass’n,
   807 F.3d 99, 104 (5th Cir. 2015) (quoting Khan v. GBAK Props., 371 S.W.3d
   347, 353 (Tex. Ct. App. 2012)). But as Defendants point out, the parties did
   not agree to abandon the acceleration, and the Recission Notice was not an
   “other action” constituting abandonment. In Boren, for example, this court
   held that a lender can unilaterally abandon an acceleration by notifying “the
   borrower that the lender is no longer seeking to collect the full balance of the
   loan and will permit the borrower to cure its default by providing sufficient
   payment to bring the note current under its original terms.” 807 F.3d at 105.
   There, the abandonment took the form of a second notice of default
   informing the plaintiffs that, despite the lender’s previous acceleration of the
   loan, the plaintiffs could either cure their arrearage or face acceleration. Id.
   at 106. “This notice unequivocally manifested an intent to abandon the
   previous acceleration[.]” Id.
          The Recission Notice here, in contrast, was not unequivocal.
   Although Young cites language from the Recission Notice stipulating that the
   October sale was rescinded, the parties were returned to the status quo
   existing before the October sale, and the Note and Deed of Trust were
   reinstated, this language does not help him. First, as the district court
   recognized, U.S. Bank only “request[ed] recission of the October 4, 2016
   sale[.]” Per its plain language, the Recission Notice did not purport to affect
   the acceleration of Young’s loan or the then-upcoming November
   foreclosure sale.



                                          11
Case: 20-11236     Document: 00516132403            Page: 12    Date Filed: 12/15/2021




                                     No. 20-11236


          Second, Young says the district court erroneously failed to address his
   argument that the Recission Notice abandoned the acceleration by returning
   the parties to “the status quo” existing immediately before the October
   foreclosure sale. But to the contrary, the district court expressly rejected that
   argument, noting that “immediately prior to the October Sale, Plaintiff’s
   loan was accelerated.” SPS and U.S. Bank first gave Young notice of his
   loan’s acceleration on August 29, 2016. At the same time, they informed him
   that his home would be sold on October 4, 2016. But after that sale was
   postponed, SPS and U.S. Bank sent Young a second acceleration notice on
   October 11, 2016. That notice was nearly identical to the first, except it
   rescheduled the foreclosure sale to November 1, 2016. Young does not argue
   that the subsequent acceleration notice nullified the earlier one. So, assuming
   arguendo the Recission Notice’s reference to the status quo existing before
   the October sale affected the second acceleration notice, the first acceleration
   notice remained in effect.
          Finally, Young emphasizes language from the Recission Notice stating
   that “the Note and Deed of Trust are reinstated.” But this language also
   noted that the reinstatement was “subject to the amount in arrears and total
   amount due,” which does not manifest an intent to either disavow collection
   or allow Young to cure. See Boren, 807 F.3d at 105. For these reasons,
   Young’s argument that the Recission Notice abandoned the acceleration is
   meritless. So too is his contention that he lacked notice of the November
   foreclosure sale, which Young admits is also based on his assumption that
   “the acceleration was abandoned.” Because the acceleration remained in
   effect despite the Recission Notice and Young was therefore not entitled to
   additional notice, Young’s breach of contract claim fails.
          Young’s other claims are similarly deficient. For starters, Young says
   SPS and U.S. Bank violated the TDCA, codified at Texas Finance Code




                                          12
Case: 20-11236        Document: 00516132403                Page: 13        Date Filed: 12/15/2021




                                           No. 20-11236


   § 392.001 et seq. 5 On appeal, Young limits this claim to alleged violations of
   §§ 392.301(a)(8) and 392.304(a)(8). Section 392.301(a)(8) bars debt
   collectors from using “threats, coercion, or attempts to coerce that” involve
   “threatening to take an action prohibited by law.” TEX. FIN. CODE ANN.
   § 392.301(a)(8). Section 392.304(a)(8) prohibits debt collectors from making
   “a fraudulent, deceptive, or misleading representation that” misrepresents
   “the character, extent, or amount of a consumer debt, or misrepresent[s] the
   consumer debt’s status in a judicial or governmental proceeding[.]” Id.
   § 392.304(a)(8).
           Young claims SPS and U.S. Bank violated § 392.301(a)(8) by
   unlawfully conducting the November foreclosure sale. He again asserts that
   SPS and U.S. Bank dual tracked his loan, rendering the November
   foreclosure sale invalid. Similarly, Youngs says SPS and U.S. Bank violated
   § 392.304(a)(8) by dual tracking his loan and by selling his home at the
   November foreclosure sale despite allegedly rescinding his acceleration and
   reinstating his loan. These arguments are unavailing. As discussed above,
   SPS and U.S. Bank did not dual track Young’s loan, and Young proffers no
   evidence raising a genuine issue of material fact as to whether the Recission
   Notice rescinded the acceleration. Summary judgment was thus appropriate
   as to Young’s TDCA claim.
           The district court also properly granted summary judgment on
   Young’s claims to set aside the foreclosure sale against SPS and U.S. Bank
   and to quiet title against Trans Am. As an initial matter, a cause of action to


           5
               “The elements of a TDCA claim are: (1) the debt is consumer debt; (2) the
   defendant is a debt collector, as defined by the TDCA; (3) the defendant committed a
   wrongful act in violation of the TDCA; (4) the wrongful act was committed against the
   plaintiff; and (5) the plaintiff was injured as a result of the defendant’s wrongful act.” Putty
   v. Fed. Nat’l Mortg. Ass’n, No. 3:16-CV-2562-D, 2017 WL 5070423, at *3 (N.D. Tex. Nov.
   3, 2017) (quotation omitted), aff’d, 736 F. App’x 484 (5th Cir. 2018).




                                                 13
Case: 20-11236       Document: 00516132403           Page: 14   Date Filed: 12/15/2021




                                      No. 20-11236


   set aside a foreclosure sale arises only if the foreclosure was improper or
   wrongful. See UMLIC VP LLC v. T & M Sales & Env’t Sys., Inc., 176 S.W.3d
   595, 610 (Tex. App. 2005); Wells Fargo Bank, N.A. v. Robinson, 391 S.W.3d
   590, 593 (Tex. App. 2012). Young alleged a claim for wrongful foreclosure,
   but he voluntarily dismissed it at summary judgment. He therefore lacks a
   cause of action to have the foreclosure sale set aside. But even if Young had
   not dismissed his claim for wrongful foreclosure, that claim (and the
   underlying cause of action to set aside the foreclosure sale) would fail because
   he has not proffered evidence of either “a defect in the foreclosure sale
   proceedings” or “a grossly inadequate selling price,” which are among the
   elements for such a claim. Foster v. Deutsche Bank Nat’l Tr. Co., 848 F.3d
   403, 406 (5th Cir. 2017) (quoting Sauceda v. GMAC Mortg. Corp., 268 S.W.3d
   135, 139 (Tex. App. 2008)).
            Similarly, Young’s claim for quiet title against Trans Am fails because
   he has not shown that Trans Am’s title “is invalid or unenforceable,” as that
   claim requires. Lassberg v. Bank of Am., N.A., 660 F. App’x 262, 269 (5th Cir.
   2016) (quoting U.S. Nat’l Bank Ass’n v. Johnson, No. 01–10–00837–CV,
   2011 WL 6938507, at *3 (Tex. App.—Houston [1st Dist.] Dec. 30, 2011, no
   pet.)). We therefore agree with the district court’s grant of summary
   judgment on all of Young’s claims under Texas law.
                                 V. Conclusion
            For the foregoing reasons, we AFFIRM the judgment of the district
   court.




                                          14